United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-2991
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
         v.                               * District Court for the Northern
                                          * District of Iowa.
Orlando Straw,                            *
                                          * [UNPUBLISHED]
              Appellant.                  *
                                     ___________

                               Submitted: December 22, 2010
                                  Filed: December 23, 2010
                                   ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.


        In this direct criminal appeal, Orlando Straw challenges the sentence the district
     1
court imposed after revoking his supervised release. In particular, he challenges (1)
the length of his prison term, and (2) a no-contact order imposed as a special condition
of his supervised release. Upon careful review, we conclude that the district court did
not impose an unreasonable term of imprisonment. See 18 U.S.C. § 3583(e)(3);
United States v. Thunder, 553 F.3d 605, 609 (8th Cir. 2009) (revocation sentence


         1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
above Guidelines range was not substantively unreasonable where defendant
repeatedly violated supervised release); United States v. Tyson, 413 F.3d 824, 825
(8th Cir. 2005) (standard of review). We further conclude that the court did not abuse
its discretion in imposing the no-contact order. See 18 U.S.C. § 3583(d)(1)-(3)
(factors for court to consider in ordering special condition of supervised release);
United States v. Simons, 614 F.3d 475, 478 (8th Cir. 2010) (standard of review).

      Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-